UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014  August 31, 2015 Item 1: Reports to Shareholders Annual Report | August 31, 2015 Vanguard U.S. Growth Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Funds After-Tax Returns. 32 About Your Funds Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Funds Total Returns Fiscal Year Ended August 31, 2015 Total Returns Vanguard U.S. Growth Fund Investor Shares 7.96% Admiral Shares Russell 1000 Growth Index Large-Cap Growth Funds Average Large-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance August 31, 2014, Through August 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $31.03 $30.89 $0.194 $2.283 Admiral Shares 1 Chairman’s Letter Dear Shareholder, Returns for U.S. stocks, which had been mostly strong over the last few years, turned weak in recent months and declined in August’s downturn. Still, growth stocks handily eclipsed their value counterparts for the 12 months ended August 31, 2015, and large-capitalization stocks finished near small- and mid-caps. Vanguard U.S. Growth Fund’s holdings were among the best of the large-cap growth bunch, returning about 8% for the fiscal year. The fund surpassed its benchmark and the average return of its peers by about 4 percentage points and the broad U.S. stock market by almost 8 percentage points. Sizable holdings in the information technology and health care sectors boosted results, but a modest exposure to hard-hit energy stocks hurt. If you hold shares of your fund in a taxable account, you may wish to review the information on after-tax returns that appears later in this report. Please note that as of August 31, the U.S. Growth Fund had realized long-term capital gains equal to about 8% of fund assets. Gains will be distributed in December. On another note, we announced on May 5 that Gary Robinson would become the portfolio manager of Baillie Gifford Overseas Ltd.’s portion of the fund, replacing Ian Tabberer. Baillie Gifford is one of the fund’s five advisors, along with 2 Wellington Management Company llp ; William Blair Investment Management, LLC; Jennison Associates LLC; and Jackson Square Partners, LLC. August’s moody markets led to flat 12-month returns U.S. stocks generally moved in opposite directions over the two halves of the fiscal year ended August 31. A first-half advance of about 6% was followed by a second-half retreat of about –5%. Ultimately, the ride ended about where it started, with the market returning less than 1%. Much of the decline came in August, when stocks tumbled over fears about the global impact of China’s economic deceleration. Greece’s debt crisis, the strong U.S. dollar, perceived high valuations, and speculation about when the Federal Reserve might raise short-term interest rates also played a part. (Shortly after the close of the reporting period, the Fed announced at its September meeting that it would leave rates unchanged for the time being.) For U.S. investors, international stocks returned about –12%, a result that would have been a bit better if not for the dollar’s strength against many foreign currencies. China’s troubles buffeted emerging markets, which produced lower returns than the developed markets of Europe and the Pacific region. Market Barometer Average Annual Total Returns Periods Ended August 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.40% 14.68% 16.07% Russell 2000 Index (Small-caps) 0.03 14.12 15.55 Russell 3000 Index (Broad U.S. market) 0.36 14.63 16.03 FTSE All-World ex US Index (International) -11.50 5.79 5.17 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.56% 1.53% 2.98% Barclays Municipal Bond Index (Broad tax-exempt market) 2.52 2.83 3.96 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.03 0.05 CPI Consumer Price Index 0.20% 1.14% 1.77% 3 Bonds notched muted results as the Fed weighed rate-hike timing The broad U.S. taxable bond market returned 1.56%. Bond prices fell slightly but received some support from global investors looking for higher yields than those available in many other developed markets. Buyers seeking shelter from stock market volatility also helped. The yield of the 10-year Treasury note ended August at 2.18%, down from 2.34% a year earlier. Limited by the dollar’s strength, international bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –11.97%. Without this currency effect, they returned about 3%. The Fed’s 0%–0.25% target for short-term interest rates continued to restrain money market fund and savings account returns. Health care and technology holdings drove commendable fund returns With five advisors managing separate pieces of the portfolio, the U.S. Growth Fund combines diverse strategies under a central theme. Each advisor brings its own approach to the investment process, but the overall emphasis is on holding stocks of high-quality companies with long-term growth potential. Research is central to each advisor’s strategy, leading to portfolios that can be characterized by relatively low turnover and high concentration. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.44% 0.30% 1.21% The fund expense ratios shown are from the prospectus dated December 23, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2015, the expense ratios were 0.47% for Investor Shares and 0.33% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Large-Cap Growth Funds. 4 The past fiscal year was solid for the fund. As I mentioned earlier, much of its contributions and outperformance came from two traditional growth sectors—health care and information technology. An allocation of about 34% on average to information technology was a distinct advantage. Although the sector had cooled off a bit from previous periods, the fund’s technology stocks returned more than 7%, about 2 percentage points more than the benchmark’s. Electronic-payment corporations continued to boost the fund as credit card enrollment increased worldwide. Strength in that industry, and to a lesser degree in software, offset weaker results from internet firms. The fund’s health care stocks returned about 19%, more than 5 percentage points ahead of those in the benchmark. Pharmaceutical companies, lifted by productive pipelines and mergers-and-acquisition activity, powered results and more than overcame otherwise muted returns from the sector. Consumer discretionary was the only sector to restrain results relative to the benchmark. Of the seven remaining sectors, which accounted for only about one-quarter of fund assets, energy stocks were a weak spot for both the fund and its benchmark. Consumer staples was a pocket of strength, and the fund’s financial stocks significantly outpaced those in the benchmark. Total Returns Ten Years Ended August 31, 2015 Average Annual Return U.S. Growth Fund Investor Shares 7.67% Russell 1000 Growth Index 8.41 Large-Cap Growth Funds Average 6.98 Large-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 For more about the advisors’ strategy and the fund’s positioning during the 12 months, please see the Advisors’ Report that follows this letter. The fund’s long-term record paints a picture of progress The U.S. Growth Fund fell behind its benchmark for the first half of the last decade; in the second half, it made up a lot of that lost ground. For the ten years ended August 31, 2015, it recorded an average annual return of 7.67% for Investor Shares. This compares with a result of 8.41% for the benchmark and 6.98% for the average return of its peers. The fund struggled mightily for most of 2000-2010, a period that included two severe bear markets. But in the last five years, it outpaced its benchmark by about 1 percentage point on an average annual basis. Much of this progress has coincided with advisor management changes. We’re encouraged by recent performance and confident that the fund can continue to generate competitive long-term results. When the markets are volatile, maintaining perspective is key Volatility returned to the stock market with a vengeance in the final weeks of August as investors worried that a slowdown in China’s economic growth could affect world markets. This turmoil may have evoked painful memories of previous financial setbacks—memories that had been receding after more than six years of strong U.S. stock performance. Inevitably, that sort of upheaval can lead some investors to make rash moves with their portfolios. During periods of market adversity, however, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you react—or don’t react—when the markets turn turbulent. (You can read more in Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors generally is to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 17, 2015 6 Advisors’ Report For the 12 months ended August 31, 2015, Vanguard U.S. Growth Fund returned about 8%, surpassing its benchmark index and the average return of large-capitalization growth funds. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table on page 11 presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal year and of how the portfolio’s positioning reflects this assessment. These reports were prepared on September 17, 2015. Please note that William Blair & Company, L.L.C., underwent an internal restructuring. As a result, the name of the firm managing a portion of the U.S. Growth Fund’s assets is now William Blair Investment Management, LLC. Wellington Management Company LLP Portfolio Manager: Andrew J. Shilling, CFA, Senior Managing Director We aim for our portion of the fund to outperform growth benchmarks and, in the longer term, the broader market. We employ proprietary fundamental research and a rigorous valuation discipline to invest in large-capitalization companies with attractive growth characteristics. Our investment approach is based on identifying companies with a clear competitive advantage that will enable them to sustain above-average growth. We take a long-term perspective because we believe that investors often underestimate the potential for growth. Over the past 12 months, our portfolio benefited from strong security selection, particularly in the information technology sector. Selection in consumer discretionary also was positive. Our choices in energy were weaker and detracted modestly. Sector allocation, a result of bottom-up stock selection decisions, further boosted relative results, thanks in part to our underweighted exposure to lagging energy stocks. In information technology, privately held transportation and ride-sharing startup Uber Technologies was a notable contributor. In consumer discretionary, Amazon.com and Netflix aided relative performance. In energy, on the other hand, U.S.-based exploration and production company Continental Resources weighed on results. Wynn Resorts, an owner and operator of casinos, also detracted. At the fiscal year’s close, we were most overweighted in consumer discretionary after establishing a new position in Amazon.com and adding to our holdings in Las Vegas Sands. We reduced our exposure to consumer staples, now the portfolio’s greatest underweighting, and still did not hold any telecommunication services stocks. 7 We believe our access to Wellington’s vast research resources and specialized expertise gives us certain advantages. We are able to identify companies with high cash-flow returns on investment, strong balance sheets, proven management teams, and the ability to maintain above-average growth over a three-to-five-year horizon. Based on our analysis, we invest in those companies that meet our valuation criteria and––in our view––offer superior long-term appreciation potential for Vanguard U.S. Growth Fund shareholders. Jackson Square Partners, LLC Portfolio Managers: Jeffrey S. Van Harte, CFA, Chairman and Chief Investment Officer Christopher J. Bonavico, CFA, Equity Analyst Christopher M. Ericksen, CFA, Equity Analyst Daniel J. Prislin, CFA, Equity Analyst Our portfolio’s strong stock selection in the financial services and health care sectors was partially offset by weak relative performance in consumer discretionary and technology. The top contributors were holdings in Allergan, Walgreens Boots Alliance, and L Brands. The largest detractors were QUALCOMM, EOG Resources, and Discovery Communications. We sold our position in EOG Resources. We believe the ever-changing market sentiment demonstrates that more than just fundamental factors are affecting stock prices. A lack of confidence in the fundamental outlook suggests that many investors are struggling to accurately predict the pace of global economic recovery. They appear to be assessing external factors that threaten economic fundamentals (for example, global central bank actions and fiscal policy debates). In such a tenuous environment, the quality of a company’s business model, competitive position, and management may prove to be of utmost importance. Regardless of the economic outcome, we remain consistent in our long-term investment philosophy. We want to own what we view as strong secular-growth companies with solid business models and competitive positions that we believe can grow market share. These stocks should have the potential to deliver shareholder value in a variety of market environments. William Blair Investment Management, LLC Portfolio Managers: James Golan, CFA, Partner David Ricci, CFA, Partner The U.S. stock market advanced modestly during the 12 months, as strong performance through late July was somewhat offset by a retreat in August. U.S. economic 8 strength buoyed the market for much of the period. But this was overshadowed later by concerns about China’s growth trajectory and uncertainty regarding the timing of potential changes in U.S. monetary policy. The portfolio’s performance was driven by stock selection and a boost to our investment style as our higher growth bias relative to the benchmark was rewarded. Information technology and consumer discretionary stocks were areas of strength. Top contributors included Cognizant Technology Solutions and MasterCard in information technology and O’Reilly Automotive, Home Depot, and Amazon.com in consumer discretionary. The biggest laggards were Keurig Green Mountain (consumer staples), BorgWarner (consumer discretionary), and Affiliated Managers Group (financials). Energy holdings Schlumberger and Noble Energy were notable detractors on an absolute basis because of the significant decline in oil prices. However, on a relative basis, the aggregate effect of the portfolio’s energy stocks was neutral. Despite recent market uncertainty, we remain optimistic about our portfolio. Our investment style leads us to durable business models that can produce sustainable, above-average earnings growth over the long run. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director Weak energy prices, a strong U.S. dollar, and slowing economic growth in China all influenced the global economic landscape during the fiscal year. These challenges, combined with uncertainty about the timing of anticipated monetary tightening in the United States, contributed to continued volatility in global financial markets. The portfolio’s performance was boosted by broadly favorable stock selection. In consumer discretionary, Netflix’s strong subscriber growth reflected the appeal of the company’s original programming. Amazon.com benefited from investors’ appreciation of its strong execution, long-term revenue growth, margin-expansion potential, and cloud infrastructure opportunities. Health care holdings reported strong sales of innovative drugs for neurometabolic degenerative disorders (BioMarin Pharmaceutical), cystic fibrosis (Vertex Pharmaceuticals), and cancer (Celgene and Bristol-Myers Squibb). 9 Information technology positions lagged their counterparts in the benchmark index; declines in high-multiple stocks Twitter and Workday moderated advances in Apple and MasterCard. Social media company Twitter’s user growth and revenue generation lacked consistency. Cloud-computing software company Workday was affected by slower corporate IT spending, but we believe its underlying fundamentals remain strong. Apple’s performance reflected expanding global acceptance of its platform, and we expect new products and updates to sustain the company’s attractive revenue growth. MasterCard continued to benefit from the long-term shift from cash to electronic credit and debit transactions. Energy stocks lost ground but surpassed those in the benchmark. Oil equipment and services provider Schlumberger was pressured by falling energy prices that caused its customers to curtail spending. Baillie Gifford Overseas Ltd. Portfolio Manager: Gary Robinson, Investment Manager The U.S. economy has continued its recovery as financial headlines have been dominated by events overseas. These include China’s efforts to prop up its equity market, weak oil prices’ effect on energy-exporting nations, and Greece’s position in the euro zone. Such issues abroad, along with the prospect of an increase in the Federal Reserve’s short-term interest rate, have contributed to the dollar’s ongoing rise. Partly as a result of these influences, the stock market has stagnated in recent months. In this context, your fund’s domestic bias has been helpful. The portfolio has concentrated on buying into outstanding long-term growth franchises such as Amazon.com, Chipotle Mexican Grill, online food delivery platform GrubHub, and analytical instrument and software company Waters. We have sold stocks with less exciting prospects, including Johnson & Johnson, Progressive, and tobacco corporation Altria. We also eliminated semiconductor maker Altera as our conviction in its market position waned and its shares rose strongly in response to rumors of a bid from Intel. We continue to closely monitor the fundamentals of all of our holdings; we believe that they are the key to long-term share price performance. Although short-term events further afield are causing some volatility, we have confidence in the companies in our portfolio. 10 Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 36 2,310 Employs proprietary fundamental research and a Company LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. Jackson Square Partners, LLC 35 2,265 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. William Blair Investment 13 805 Uses a fundamental investment approach in pursuit of Management, LLC superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Jennison Associates LLC 6 404 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Baillie Gifford Overseas Ltd. 6 399 Uses a long-term, active, bottom-up investment approach to identify companies that can generate above-average growth in earnings and cash flow. Cash Investments 4 213 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 11 U.S. Growth Fund Fund Profile As of August 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.44% 0.30% 30-Day SEC Yield 0.41% 0.55% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 165 643 3,828 Median Market Cap $61.6B $61.8B $47.2B Price/Earnings Ratio 29.6x 23.6x 20.8x Price/Book Ratio 4.8x 5.4x 2.6x Return on Equity 20.3% 23.0% 17.1% Earnings Growth Rate 17.4% 15.1% 10.2% Dividend Yield 0.9% 1.6% 2.1% Foreign Holdings 5.0% 0.0% 0.0% Turnover Rate 38% — — Short-Term Reserves 1.1% — — Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index FA Index R-Squared 0.94 0.86 Beta 1.06 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Google Inc. Internet Software & Services 4.7% Apple Inc. Technology Hardware, Storage & Peripherals 3.4 MasterCard Inc. Data Processing & Outsourced Services 3.3 Visa Inc. Data Processing & Outsourced Services 2.8 Celgene Corp. Biotechnology 2.6 Allergan plc Pharmaceuticals 2.6 Facebook Inc. Internet Software & Services 2.5 Amazon.com Inc. Internet Retail 2.5 QUALCOMM Inc. Communications Equipment 2.0 Biogen Inc. Biotechnology 1.9 Top Ten 28.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 23, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2015, the expense ratios were 0.47% for Investor Shares and 0.33% for Admiral Shares. 12 U.S. Growth Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Consumer Discretionary 21.5% 21.1% 13.5% Consumer Staples 6.3 10.9 8.4 Energy 0.7 0.8 6.6 Financials 9.2 5.4 18.2 Health Care 19.9 17.7 15.0 Industrials 6.2 11.0 10.7 Information Technology 34.1 27.3 19.1 Materials 1.5 3.7 3.3 Telecommunication Services 0.5 2.1 2.2 Utilities 0.1 0.0 3.0 13 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: August 31, 2005, Through August 31, 2015 Initial Investment of $10,000 See Financial Highlights for dividend and capital gains information. 14 Average Annual Total Returns Periods Ended August 31, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Growth Fund
